Citation Nr: 0125858	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the September 2001 Informal Hearing Presentation (IHP), 
the veteran's representative argued that the "accredited VFW 
Service Officer was not given the opportunity to file his VA 
Form 646 in full support" of the veteran's contentions.  The 
Board notes that the VFW was not appointed as the veteran's 
accredited representative until August 2001, subsequent to 
the July 2001 transfer of the veteran's claims file to the 
Board and after the Board wrote to the veteran to determine 
if he wanted to appoint a representative.  There is no 
indication in the September 2001 IHP that any of the 
veteran's contentions were unable to be raised at the time of 
the submission of the September 2001 IHP.  Further, the 
veteran's representative has  essentially indicated that a 
fair and impartial decision could be granted at this time.  
Stated differently, the veteran's representative has not 
asked for a remand or forwarded any reason why a remand would 
be appropriate in this case.  As such, the Board will proceed 
with the adjudication of this claim at this time.


FINDINGS OF FACT

1.  An unappealed Board decision dated in June 1998 denied 
service connection for a psychiatric disorder.

2.  The evidence received since the June 1998 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

CONCLUSIONS OF LAW

1.  A Board decision in June 1998 denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  Evidence received since June 1998 is not new and 
material, and the veteran's claim of service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159).

The Board observes that the VCAA eliminated the concept of a 
well-grounded claim.  With regard to denials of claims for 
lack of well groundedness that had become final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment of the VCAA, the VCAA provides that such claims 
may be readjudicated as if the denial had not been made.  
VCAA § 7(b); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  However, as the Board's June 1998 denial was prior 
to July 14, 1999, the veteran must submit new and material 
evidence to reopen his claim.

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision and statement of the case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to reopen his service 
connection claim.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  Moreover, the claims file appears to contain 
all service medical records as well as a VA examination and a 
statement from the veteran's private physicians.  The Board 
thus finds that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

The veteran's underlying claim of entitlement to service 
connection for a psychiatric disorder was denied in a June 
1998 Board decision.  The veteran was advised of this 
decision and of his appellate rights, and in June 1998 he 
filed a Motion to Reconsider with the Board which was denied 
in March 1999.  After being advised of the denial of the 
Motion to Reconsider his claim, the veteran did not file a 
timely appeal, and the veteran's claim before the United 
States Court of Appeals for Veterans Claims (Court) was 
dismissed for lack of jurisdiction by Order dated in November 
1999.  In short, the June 1998 Board decision is final.  See 
38 U.S.C.A. §§  7103, 7104.  However, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
veteran attempted to reopen his claim, and the RO denied that 
request in the April 1999 rating decision which gives rise to 
the present appeal.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

At the time of the June 1998 Board decision, the evidence 
consisted of service, VA, and private medical records.  
Service medical records indicated that the veteran was 
treated for a personality disorder during service, and VA and 
private medical records reflected that the veteran suffered 
from a current depressive disorder.  An October 1996 private 
medical record was the earliest evidence of an Axis I 
psychiatric disorder.  The Board's June 1998 denial of the 
veteran's service connection claim was based on a finding 
that there was no competent evidence linking a current 
psychiatric disability to the veteran's active duty service.

The evidence added to the claims file since June 1998 
includes the veteran's statements and an October 1998 letter 
from the veteran's private psychiatrist and licensed clinical 
counselor indicating that the veteran was being treated for a 
Major Depressive Disorder.  The October 1998 letter noted 
that there were indications that the veteran had 
"experienced significant symptoms well before this year."

The additional evidence submitted since the June 1998 Board 
decision, while arguably new, is not material, in that it 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., it does not show that the 
veteran suffers from a psychiatric disorder that was incurred 
in or aggravated by his military service.  The veteran's 
statements simply reiterate his belief that his psychiatric 
condition is related to service.  However, as a lay person, 
he is not competent to suggest medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the October 1998 
letter from the veteran's psychiatrist and counselor 
indicates that the veteran suffers from a depressive disorder 
and had experienced significant symptoms "well before" 
1998, the letter does not suggest in any way that the 
veteran's psychiatric disorder was incurred in or aggravated 
by his military service last performed in January 1953.  The 
Board notes that the RO provided the veteran with a statement 
of the case following receipt of this evidence that explained 
the basis for the prior denial and need for new and material 
evidence.

The Board concludes that the evidence submitted subsequent to 
the June 1998 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), in that the evidence 
submitted since June 1998, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.  See 38 U.S.C.A. § 5108.  No competent 
evidence has been submitted that links the veteran's current 
psychiatric disorder to his period of service from 1952 to 
1953.  Thus, the appellant's claim to reopen must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder is denied.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals



 

